EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5, line 15, and claim 18, line 15, “along entirely” has been replaced with –entirely along--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the details of the comfortable seating arrangement as claimed including at least two rows of upper-level seats, an upper or lower level partition between the adjacent upper level seats, an upper level aisle specifically extending entirely along the two rows of upper-level seats in the longitudinal direction, and at least two rows of lower level seats. Wherein the seats in the upper and lower level are arranged at an angle and wherein at least in one of the plurality of seating positions of the at least a first upper-level seat and at least in one of the plurality of seating positions of the at least a first lower-level seat, the bottom end of the at least a first upper-level seat is positioned below the top end of the at least a first lower-level seat. Further the comfortable seating arrangement where herein at least the lower-level aisle is behind one of the at least two rows of lower-level seats, to allow a passenger of a  seat in the one of the at least two rows to access the lower- level aisle from at least a side of that seat.
The prior art of record Pascasio (US 5716026) teaches a similar comfortable seating arrangement having upper and lower level seats, aisles, and a partition, however, Pascasio fails to teach or suggest an upper level aisle specifically extending entirely along the two rows of upper-level seats in the longitudinal direction nor does Pascasio teach a lower-level aisle is behind one of the at least two 
The further prior art of record Buschsel (US 4066227) teaches a similar comfortable seating arrangement with upper and lower level seats including an upper level aisle specifically extending entirely along the two rows of upper-level seats in the longitudinal direction (fig. 3). Buschsel however fails to teach or suggest wherein at least in one of the plurality of seating positions of the at least a first upper-level seat and at least in one of the plurality of seating positions of the at least a first lower-level seat, the bottom end of the at least a first upper-level seat is positioned below the top end of the at least a first lower-level seat. It would not have been obvious to combine Pascasio and Buschsel since this would require undue hindsight reconstruction of both references and would result in breaking each individual reference’s seating arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619